 1

 2

 3

 4

 5                                                         JS-6
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA

10   JUSTIN K. WANG,                              CASE NO. 8:21-CV-00238-JLS (ADSX)

11
                        Plaintiff,                ORDER DISMISSING ENTIRE
12
                                                  ACTION WITH PREJUDICE
13                                                PURSUANT TO FRCP 41
            v.
14

15
     RADIUS GLOBAL SOLUTIONS, LLC,
16

17
                        Defendant.
18

19

20       Based upon the Joint Stipulation to Dismiss Action Pursuant to FRCP 41 by
21   Plaintiff, this Court hereby DISMISSES the above-captioned action with prejudice.
22   IT IS SO ORDERED.
23

24   Dated: May 07, 2021               _______________________________
                                       HON. JOSEPHINE L. STATON
25                                     UNITED STATES DISTRICT JUDGE
26

27

28
